DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 10/10/2022, applicant(s) amended claims 1, 2, 11 and 16.   Claims 1 – 6 and 11 – 16 are still pending in this application.

Response to Arguments

The applicant alleges on pages 6 - 8 of the Remarks that the prior-cited references fail to meet the limitations of the newly-amended claims. However, as will be shown more completely in the Rejections to follow, only the prior-cited reference of Sasaki (U.S. Patent Application Publication No. 2017/0230540) continues to meet the broad limitations of the claims. Accordingly this argument fails to be persuasive.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 6, 11, 13, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki (U.S PreGrant Publication No. 2017/0230540 A1, previously cited in a Office Action dated 06/13/2022 (but only in dependent claims 3 and 13), hereinafter ‘Sasaki’) in view of Poling (U.S Patent No. 8,972,726 B1, hereinafter ‘Poling’).

With respect to claim 1, Sasaki teaches a method for securing a printer (e.g., securing an image forming apparatus, ¶0030) comprising: 
splitting a data item into at least two portions, the data item including security data and broadcast data (e.g. Since all process cartridges (e.g., amount anticipated by a user) are about to be authenticated, data should be provided to at least two portions, ¶0031, ¶0074, Fig. 4); 
loading, by a security system, the at least two portions of the data item into at least two cartridges (e.g., said data, by an authentication system, can be read for all process cartridges onto said image forming apparatus, ¶0006, ¶0062; ¶0082); 
coupling the at least two cartridges to the printer (e.g., ‘identifying’ the process cartridges to be authenticated, ¶0013, ¶0034, ¶0050 - ¶0058); 
performing an authentication between the at least two cartridges and the printer using security information included the at least two cartridges (e.g., performing authentication process for all process cartridges using the at least the two portions, ¶0034, ¶0054, ¶0075); and 
if the authentication is successful, uploading the at least two portions of the data item from the at least two cartridges to the printer to provide the data item to the printer (e.g., when the authentication process is successful, said data is held (or updated), ¶0034, ¶0065), but fails to teach wherein the security data includes an authorization token and a cartridge revocation list.
However, in the same field of endeavor of authenticating, Poling teaches: security data that includes an authorization token and a revocation list (e.g. Information that includes an authentication token and a revocation list, Col 13 (lines 29 – 54)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the image forming apparatus of Sasaki as taught by Poling since Poling suggested in Col 13 (lines 29 – 54) that such modification of incorporating (adding by design) an authentication token and a revocation list would contain all information required to/for authentication in order to identify whose authentication token has expired or known to be security threat before granting access. 

With respect to claim 3, Sasaki in view of Poling teaches the method of claim 1, comprising: uploading device data from the printer to the cartridge (e.g. writing data from the printer to a storage area of a process cartridge, ¶0012, ¶0046, ¶0062).

With respect to claim 4, Sasaki in view of Poling teaches the method of claim 1, further comprising: directing the printer, using the security data, to enable one or more features of the printer (e.g., pointing the image forming apparatus, using the data & signature data from Fig. 4, to determine a predetermined process cartridge, ¶0037).

With respect to claim 6, Sasaki in view of Poling teaches the method of claim 1, wherein the broadcast data includes software update data (e.g., data used in the authentication process can be updated/upgraded since a prior signature data is replaced or overwritten, ¶0015, ¶0030).
With respect to claims 11, 13, 14 and 16, these are apparatus claims corresponding to the method claims 4 and 6, respectively.  Therefore, there are rejected for the same reasons as the method claims 1, 3, 4 and 6, respectively.

Claims  2, 5, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki in view of Poling and further in view of Dinca et al. (U.S PreGrant Publication No. 2017/0249190 A1, previously cited in the Office Action dated 12/03/2021, hereinafter ‘Dinca’).

With respect to claim 2, Sasaki in view of Poling teaches the method of claim 1, but neither of them teaches if the authentication is unsuccessful, disabling one or more features of at least one of the printer and the cartridge.
However, in the same field of endeavor of authentication, Dinca teaches if the authentication is unsuccessful, disabling one or more features of at least one of the printer and the cartridge (e.g., if authentication process is not satisfied, then disable at least the resource, ¶0042, ¶0062 - ¶0063 & ¶0066).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sasaki in view of Poling as taught by Dinca since Dinca suggested within ¶0042, ¶0062 - ¶0063 & ¶0066 that modification of  disabling the cartridge upon a failed authentication would save power or avoid further damage to the cartridge.

With respect to claim 5, Sasaki in view of Poling teaches the method of claim 1, but neither of them teaches further comprising: directing the device, using the security data, to disable one or more features of the printer.
However, Dinca teaches further comprising: directing the device, using the security data, to disable one or more features of the printer (e.g., directing the printer, using the certificate, to disable/deactivate at least the feature of the printer when resource is not authentic (or not genuine), ¶0042 - ¶0043).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Sasaki in view of Poling as taught by Dinca since Dinca suggested within ¶0042, ¶0062 - ¶0063 & ¶0066 that modification of  disabling the cartridge upon a failed authentication would save power or avoid further damage to the cartridge.

With respect to claims 12 and 15, these are apparatus claims corresponding to the method claims 2 and 5, respectively.  Therefore, there are rejected for the same reasons as the method claims 2 and 5, respectively.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674